IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


   In the Matter of the Termination of             No. 81008-1-I
        Parental Rights to K.A.F.
                                                   DIVISION ONE

                                                   UNPUBLISHED OPINION


       ANDRUS, A.C.J. — Crystal Tampico appeals an order terminating her parental

rights to her son K.A.F.         She contends the trial court erred in concluding the

Department of Children, Youth and Families (Department) offered or provided her all

court-ordered and necessary services. We affirm the termination order.

                                              FACTS

       Tampico is the mother of K.A.F., born on July 20, 2016. 1 Tampico’s parental

rights to her three older children were terminated in 2011 and 2012. During 2016,

while pregnant with K.A.F., Tampico lived in a car with the father of the child. 2 In May

2016, when Tampico was seven months pregnant, the father informed his drug and




       1  Many of these facts are taken from the termination petition, which the trial court
adopted as true and correct. Tampico has not assigned error to any of the facts set out
therein, and we therefore accept them as verities on appeal. In re Matter of Welfare of A.L.C.,
8 Wn. App. 2d 864, 871, 439 P.3d 694 (2019).
        2 The father’s parental rights as to K.A.F. were terminated on April 12, 2019. He is not

a party to this appeal.


        Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81008-1-I/2


alcohol counselor that Tampico was using methamphetamines daily. The counselor

reported these concerns to Child Protective Services (CPS).

         K.A.F. was born premature and delivered via caesarian section. Tampico was

combative, argumentative and abusive with staff at the hospital. They called in a CPS

referral due to Tampico’s behavior, lack of prenatal care, and concerns about K.A.F’s

safety in her care. K.A.F. was placed in a secured nursery on a hospital administrative

hold. Tampico refused to submit to a blood test, which could have determined whether

she had used drugs while pregnant. Her urinalysis test, which could only detect

substances used shortly before giving birth, came back negative. K.A.F.’s urine test

also came back negative for drugs. After Tampico was discharged from the hospital,

she frequently returned to visit K.A.F. while accompanied by security. At one point,

Tampico yelled at the baby while feeding him and pushed his hands away from his

face. At other times, she left in a hurry without changing his diaper.

         The Department filed a dependency petition on July 25, 2016. Tampico agreed

to random urinalysis testing for 30 days, but she failed to submit to any testing. In

August 2016, Department social worker Denise Huynh was assigned to the case. The

court briefly placed K.A.F. with the maternal grandfather, and allowed Tampico to live

in the home. On August 24, 2016, however, the court ordered K.A.F. to be placed in

licensed care. K.A.F. was subsequently placed in foster care, where he has resided

since.

         In October 2016, Huynh referred Tampico to random urinalysis testing, a drug

and alcohol assessment, mental health counseling, and a psychological evaluation.

In February 2017, Tampico was arrested for violating the Controlled Substances Act



                                           2
No. 81008-1-I/3


(VUCSA) and on a warrant for driving with a suspended license.                Tampico

subsequently participated in a drug and alcohol assessment and a substance abuse

assessment, but failed to participate in other services.

       On June 23, 2017, the court found K.A.F. dependent as to Tampico after a

contested trial. In its dispositional order, the court ordered Tampico to participate in

random urinalysis testing for 90 days, follow the recommendations of her most recent

drug and alcohol evaluation, attend sober support meetings at least once a week,

engage in a psychological evaluation with parenting component and follow through

with treatment recommendation, and cooperate with establishing paternity.

       Throughout the dependency, the Department repeatedly referred Tampico to

services. Although Tampico occasionally communicated with Hunyh and service

providers via email, she repeatedly failed to engage in services, to visit K.A.F. on a

regular basis, or to make any progress in addressing her parental deficiencies. She

did not attend scheduled appointments for her psychological evaluation, did not visit

K.A.F. on a consistent basis, and did not provide any urinalysis tests.

       In May 2019, after Hunyh retired, social worker Kathy Penn was assigned to

the case. Tampico asserted that her failure to engage in services before Hunyh’s

departure was due to her mistrust of Huynh, who had worked with Tampico during the

dependencies of her three older children. She told Penn that she was now ready to

engage in services.     Penn subsequently referred Tampico to drug and alcohol

treatment, urinalysis testing, and a psychological evaluation, but Tampico still failed

to follow through. Penn also submitted three visitation supervision referrals, all of

which were terminated due to Tampico’s chronic failure to appear.



                                           3
No. 81008-1-I/4


       In January 2019, the Department filed a petition to terminate Tampico’s

parental rights to K.A.F., asserting in relevant part that Tampico “demonstrated an

unwillingness to participate in and/or successfully complete services offered to correct

parental deficiencies,” has untreated substance abuse issues, and “has not expressed

a strong desire to reunite with her child.”

       A termination trial took place on November 4-5, 2019.          Tampico was not

present. The court admitted 29 exhibits into evidence and considered the testimony

of social worker Kathy Penn and court appointed special advocate (CASA) Gwen

Baird. Penn testified that Tampico made no progress in remedying her parental

deficiencies and was unfit to parent K.A.F. Baird testified that Tampico’s behavior

“has not changed” and accordingly recommended termination.

       On November 26, 2019, the court issued an oral decision terminating

Tampico’s parental rights as to K.A.F. On December 16, 2019, the court issued written

findings of fact, conclusions of law, and a termination order. In its findings, the court

determined that all necessary and reasonably available services capable of correcting

Tampico’s parental deficiencies had been offered or provided and that it would be

futile to offer further services. The court also found that Tampico was currently unfit

to parent K.A.F. and that termination of the parent-child relationship was in K.A.F’s

best interest.

       Tampico now appeals.




                                              4
No. 81008-1-I/5


                                      ANALYSIS

   A. Standard of Review

      Parental rights are a fundamental liberty interest protected by the United States

Constitution. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed.2d

599 (1982). To terminate parental rights, the Department must satisfy a two-step test.

In re Dependency of K.N.J., 171 Wn.2d 568, 576, 257 P.3d 522 (2011). First, the

Department must prove the following six statutory elements by clear, cogent, and

convincing evidence:

      (a) That the child has been found to be a dependent child;

      (b) That the court has entered a dispositional order pursuant to RCW
          13.34.130;

      (c) That the services ordered under RCW 13.34.136 have been expressly and
          understandably offered or provided and all necessary services, reasonably
          available, capable of correcting the parental deficiencies within the
          foreseeable future have been expressly and understandably offered or
          provided;

      (d) That there is little likelihood that conditions will be remedied so that the
          child can be returned to the parent in the near future . . . and

      (e) That continuation of the parent and child relationship clearly diminishes
          the child’s prospects for early integration into a stable and permanent
          home.

RCW 13.34.180(1). Evidence is clear, cogent, and convincing if it establishes the

ultimate fact in issue as “highly probable.” In re Dependency of K.C.S., 137 Wn.2d

918, 925, 976 P.2d 113 (1999) (quoting In re Dependency of K.R., 128 Wn.2d 129,

141, 904 P.2d 1132 (1995)). If all six statutory elements are met, the court may

terminate parental rights if it also finds by a preponderance of the evidence that

termination is in the “best interests” of the child. RCW 13.34.190(1). Where the



                                           5
No. 81008-1-I/6


parent's interest conflicts with the child's right to basic nurture, physical health, mental

health, and safety, the rights of the child prevail. RCW 13.34.020.

       We will uphold the trial court's factual findings if they are supported by

substantial evidence. In re Dependency of K.D.S., 176 Wn.2d 644, 652, 294 P.3d 695

(2013). “‘[E]vidence is substantial if, when viewed in the light most favorable to the

party prevailing below, it is such that a rational trier of fact could find the fact in

question by a preponderance of the evidence.’” In re Dependency of E.L.F., 117 Wn.

App. 241, 245, 70 P.3d 163 (2003) (alteration in original) (quoting In re Dependency

of M.P., 76 Wn. App. 87, 90-91, 882 P.2d 1180 (1994)). This court does not make

credibility determinations or weigh the evidence. In re Welfare of C.B., 134 Wn. App.

942, 953, 143 P.3d 846 (2006). We defer to the trial court's credibility determinations

when reviewing an order terminating parental rights. In re Welfare of T.B., 150 Wn.

App. 599, 607, 209 P.3d 497 (2009). Unchallenged findings of fact are verities on

appeal. Matter of Welfare of A.L.C., 8 Wn. App. 2d 864, 871, 439 P.3d 694 (2019).

   B. Court-Ordered and Necessary Services

       Tampico contends that the Department failed to prove by clear, cogent and

convincing evidence that “all necessary services, reasonably available, capable of

correcting the parental deficiencies within the foreseeable future have been expressly

and understandably offered or provided” under RCW 13.34.180(1)(d). She claims that

the trial court erred in entering the following finding in the termination order:

       2.13 Services ordered under RCW 13.34.130 have been expressly and
       understandably offered or provided and all necessary services
       reasonably available, capable of correcting the parental deficiencies
       within the foreseeable future have been expressly and understandably
       offered or provided, including the court-ordered services of:



                                             6
No. 81008-1-I/7


       The Department referred the mother for her psychological evaluation
       with a parenting component to Steve Tutty, Ph.D. The Department
       referred the mother for her random urinalysis testing to New Traditions,
       SRL-Everett, Harborview Medical Center Addictions Program, and
       Sunrise Centers.

       No party has recommended or requested additional services for the
       parent. It would be futile to offer the mother further services.

       A service is “necessary” if it is needed to address a condition that precludes

reunification of the parent and child. Matter of I.M.-M., 196 Wn. App. 914, 921, 385

P.3d 268 (2016). The Department must tailor the services it offers to meet each

individual parent's needs. In re Dependency of T.R., 108 Wn. App. 149, 161, 29 P.3d

1275 (2001). Where the record establishes that the offer of services would be futile,

the trial court can make a finding that the Department has offered all reasonable

services. In re Welfare of M.R.H., 145 Wn. App. 10, 25, 188 P.3d 510 (2008). “The

provision of services is futile where a parent is unwilling or unable to participate in a

reasonably available service that has been offered or provided.” Matter of K.M.M.,

186 Wn.2d 466, 483, 379 P.3d 75 (2016).

       Tampico first argues that her prior case history with Huynh substantially

contributed to her lack of engagement in necessary services and acted as a barrier to

reunification. No evidence in the record supports this conclusion. Both Huynh and

Penn referred Tampico to all court-ordered and necessary services, including random

urinalysis, substance abuse treatment, and a psychological evaluation. Although

Tampico told Penn that her mistrust of Huynh prevented her from engaging in

services, her compliance did not improve after Penn was assigned to the case. The

mere fact that Huynh was the case worker in the dependencies of Tampico’s three




                                           7
No. 81008-1-I/8


older children, without more, does not demonstrate that Huynh’s involvement was to

blame for Tampico’s behavior.

       Tampico’s reliance on Matter of C.M., 432 P.3d 763 (Okla. Sup. Ct. 2018) is

misplaced. In C.M., the mother argued that the Oklahoma Department of Human

Services (ODHS) failed to provide reasonable efforts to reunite her and her children.

432 P.3d at 766. The Oklahoma Supreme Court stated that “[w]here the agent who

is entrusted with the duty to help salvage the family relationship contributes to the fact

situation warranting the termination of parental rights, the court must stop short of

severing the parent-child relationship.” C.M., 432 P.3d at 766 (citing In re Christopher

H., 1978 OK 50, 577 P.2d 1292, 1295). In applying this rule, the court rejected the

mother’s argument because no evidence was presented that ODHS contributed to the

circumstances that justified keeping the mother and children apart. C.M., 432 P.3d at

766.    Here, similarly, no evidence supports Tampico’s assertion that Huynh

contributed to Tampico’s failure to engage in services.

       Tampico next asserts that the Department failed to provide all ordered services

because Penn failed to provide her with new urinalysis referrals after she moved from

Camano Island to Seattle in October 2019, approximately one month prior to the

termination trial. We disagree. Penn testified that Tampico did request a urinalysis

referral in October 2019, but as of the date of trial, Penn had not had a chance to

make the referral. Penn further testified that she offered to refer Tampico to urinalysis

testing when they met in May 2019, and subsequently referred her to urinalysis testing

twice at Tampico’s request, but that there was no indication that Tampico ever




                                            8
No. 81008-1-I/9


engaged in that service by the time of trial. Nor did Tampico engage in urinalysis

testing while working with Huynh.

       Tampico also asserts that the Department failed to provide all necessary

services because Penn did not review her entire file and was unaware that she had

completed a drug and alcohol assessment and a substance abuse evaluation. But

Penn testified that she did offer Tampico substance abuse treatment. Under these

circumstances, substantial evidence supports the court’s finding that the Department

met its burden to provide all necessary services.

       Finally, Tampico contends that the Department failed to prove that offering

further services would be futile. She asserts that the Department unreasonably forced

her to work with Huynh for most of the dependency, and claims that her engagement

in services significantly improved after Penn was assigned to her case. As discussed

above, the record does not support Tampico’s assertions.

       Furthermore, even if the Department inexcusably fails to offer or provide all

necessary services, termination may still be appropriate if the services would not

remedy the parent’s deficiencies within the foreseeable future. In re Dependency of

T.R., 108 Wn. App. 149, 164, 29 P.3d 1275 (2001). “The foreseeable future is

determined from the point of view of the child.” K.M.M., 186 Wn.2d at 486. Here,

three-year old K.A.F. had been placed out of home for nearly his entire life by the time

of trial. Penn testified that even if Tampico began engaging in services, it could take

up to a year to remedy parental deficiencies. Both Penn and Baird testified that K.A.F.

had already waited too long. The court’s futility finding was supported by substantial

evidence.



                                           9
No. 81008-1-I/10


      In addition, Tampico did not challenge the court’s findings that:

      There is little likelihood that conditions will be remedied so that the child
      can be returned to his mother within the near future.

      Based on this child’s age, needs and developmental level, his “near
      future” for purposes of obtaining permanency is a matter of months, if
      not weeks. Based on the parent’s engagement so far, there is not a
      basis to find that the parent has the motivation and/or ability to remedy
      her parental deficiencies within that amount of time. The child is not
      bonded with the mother, and has had no significant contact with him
      since he was born.

      The mother has not provided the child with a stable home in the past.
      She has not demonstrated the ability or the commitment to provide the
      child with a stable home currently, and will not be able to do so in the
      near future despite the offer of remedial services.

      Substantial evidence supports the court’s conclusion that all elements of RCW

13.34.180(1) were met and that termination was in K.A.F.’s best interest.

      Affirmed.




WE CONCUR:




                                           10